t c summary opinion united_states tax_court kurt hickam and michelle hickam petitioners v commissioner of internal revenue respondent docket no 3901-16s filed date kurt hickam and michelle hickam pro_se sandeep singh and thomas r mackinson for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated all section references are to the internal continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner sec_2 are entitled to deduct rental real_estate losses for and and liable for accuracy-related_penalties under sec_6662 for and petitioners’ rental real_estate loss deductions for and are limited by the passive_activity_loss rules in sec_469 and they are not liable for an accuracy-related_penalty under sec_6662 for or continued revenue code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure 2michelle hickam did not appear in court at trial but the court’s decision will be binding upon both spouses background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when they timely filed their petition i mortgage brokerage services and loan origination services during and during and mr hickam brokered real_estate mortgages and other loans as an independent_contractor for a mortgage brokerage company where he was a branch manager during mr hickam was also paid wages by an employer for originating loans in both positions mr hickam’s brokered or originated loans were secured_by real_estate for and mr hickam was a licensed real_estate agent but the record does not show whether he worked as a real_estate agent during those years during and mr hickam brokered and originated mortgage loans for clients to buy real_estate refinance existing loans and secure reverse mortgages commercial loans and occasionally construction loans mr hickam 3mr hickam did not explain why he was paid as an independent_contractor for his role as a branch manager in and and as an employee of his employer in did not operate develop redevelop construct reconstruct or rent real_estate in brokering mortgages or originating loans when he brokered mortgages and originated loans mr hickam followed a structured work routine which he referred to as the core coaching system under this system he engaged in certain activities on a given day on mondays he followed up with realtors as to whether they had had any open houses and client referrals during the preceding weekend on tuesdays he called realtors to get file status updates on wednesdays he updated clients on thursdays he engaged in referral partner interactions on fridays he followed up with realtors to ask whether they needed any materials for their upcoming open houses mr hickam’s duties also included overseeing one to three other independent contractors and working with processors or assistants on his client files occasionally he would meet with an appraiser or inspect the condition of a property that was to secure a loan the company for which mr hickam worked as a branch manager provided him with an office mr hickam’s work hours were flexible and he was not always required to perform his work at the office 4on a handful of occasions over the years mr hickam advised former clients for whom he had brokered a mortgage on how to lease property and reviewed their leases during and mr hickam did not record the amount of time he spent brokering mortgages and originating loans ii rental real_estate activity during and in addition to brokering mortgages and originating loans mr hickam managed and maintained the following three rental real_estate properties three properties city address state norval way san jose cal topaz st capitola cal del mar ave san jose cal the properties pincite norval way norval property and topaz street topaz property were single-family homes and the property pincite del mar avenue del mar property was a nine-unit apartment building in and mr hickam lived approximately two miles from the norval and topaz properties the record does not show who owned the norval property or the topaz property during the years at issue mr hickam equally owned the del mar property with his brother and his parents however his brother and his parents did not participate in the management or maintenance of the del mar property because they did not reside in the area instead they paid mr hickam dollar_figure per year to look after the property he reported that amount as other income on petitioners’ joint federal_income_tax returns for and during mr hickam placed ads to lease the three properties and reviewed lease applications he met with prospective tenants obtained their credit reports called their references and prior landlords and prepared their leases after a tenant vacated a property or a unit mr hickam inspected the property or unit for damage mr hickam also periodically inspected the conditions of the three properties during the terms of the leases to see whether the properties had any damage or needed any repairs spoke with the tenants and the gardeners and ensured that garbage cans were returned to their appropriate locations after the garbage was collected if a property or a unit sustained minor damage mr hickam would purchase the materials and perform the required repairs if the property sustained major damage mr hickam would seek bids meet with contractors and oversee the repairs most of the units in the del mar property were remodeled during and mr hickam took advantage of a unit’s turnover to complete its remodeling four units and five units turned over in and respectively mr hickam did not keep contemporaneous_records of the hours he spent or the services he performed with respect to the three properties when the internal_revenue_service irs audited petitioners’ and tax returns and in response to the audit mr hickam prepared a log of his hours and his services with respect to the three properties sometime after mr hickam prepared a document titled non contemporaneous recreation sic of time log with handwritten entries the log grouped services with respect to the three properties into five categories del mar norval topaz p o box and bills paperwork bids apps mr hickam wrote the number of hours he estimated he had spent for each category on a particular day of the month for instance for saturday date mr hickam wrote that he spent one hour with respect to del mar one hour with respect to norval way and two hours with respect to bills paperwork bids apps the log does not explain the particular services performed in any of the five categories the log also grouped mr hickam’s mortgage brokerage services and his loan origination services into six categories pipeline review marketing promo client interface office bills documentation training licensing and referral partners phase as with the entries with respect to the three properties mr hickam wrote the number of hours he estimated he had spent for each category for a particular day of the month these entries also do not explain the particular services performed in any of the six categories sometime after mr hickam prepared a noncontemporaneous calendar for each month collectively calendars the calendars contained entries in one-hour increments followed by one word or a two-word phrase the entries referred to the three properties or mr hickam’s mortgage brokerage services and his loan origination services however none of the phrases explains the services mr hickam performed iii petitioners’ and tax returns petitioners timely filed their and tax returns reporting gross_income of dollar_figure and dollar_figure for and respectively mr hickam included in each year’s reported gross_income the dollar_figure his brother and his parents had paid him in that year for managing the del mar property each included a schedule e supplemental income and loss reporting gross rental income and expenses for the three properties in those schedules e petitioners reported net losses for the norval and topaz properties and net profits for the del mar property petitioners did not report any other income from other rental real_estate services or other_property management services for or in their schedules e petitioners claimed rental real_estate loss deductions of dollar_figure and dollar_figure for and respectively for the three properties petitioners attached to their tax_return an election to treat the three properties as one activity i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule 5in the schedules e petitioners reported nonpassive_income unrelated to a rental real_estate activity from km hickam partnership totaling dollar_figure and dollar_figure for and respectively petitioners subtracted the reported net rental real_estate losses for the three properties for and from the reported partnership income the resulting net total income of dollar_figure and dollar_figure for and respectively was reported on line of petitioners’ and tax returns petitioners each filed schedules se self-employment_tax for and calculating the self-employment_tax on their respective portions of the partnership income mr hickam did not testify about the work he or mrs hickam had performed for the partnership a 290_us_111 morever deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed see 503_us_79 292_us_435 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners have neither argued that sec_7491 applies nor established that its requirements are met the burden_of_proof remains with petitioners ii whether mr hickam’s rental real_estate activity was a passive_activity sec_162 and sec_212 generally permit a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or for the production_of_income in the case of an individual sec_469 generally disallows any current deduction for a passive_activity_loss sec_469 a a passive_activity_loss is equal to the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 6the effect of the passive_activity_loss disallowance rule is that deductions continued generally a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates unless the taxpayer qualifies as a real_estate_professional under the exception provided by sec_469 see sec_469 if a taxpayer qualifies as a real_estate_professional the sec_469 disallowance does not apply and the taxpayer’s rental real_estate activity if conducted as a trade_or_business or for the production_of_income is not treated as a passive_activity if the taxpayer materially participates in the activity sec_469 a fowler v commissioner t c continued related to passive activities are allowed against income from passive activities and the excess ie the amount by which the deductions related to the passive activities exceed the income from passive activities cannot be deducted from income from activities other than passive activities see 279_f3d_547 7th cir aff’g 114_tc_366 7there is an additional exception under sec_469 allowing the taxpayer to deduct rental real_estate losses under sec_469 a taxpayer who actively participates in rental_real_estate_activities may deduct up to dollar_figure per year for related passive_activity_losses see sec_469 and the dollar_figure deduction amount begins to phase out when the taxpayer’s adjusted_gross_income agi determined without regard to any passive_activity_loss modified agi exceeds dollar_figure and is phased out entirely when the taxpayer’s agi reaches dollar_figure sec_469 the court does not need to decide whether petitioners qualify for this exception because petitioners’ agi before the disallowance of the passive_activity_losses was dollar_figure and dollar_figure for and respectively which exceeded the dollar_figure ceiling under sec_469 for both of the years at issue memo tax ct memo lexis at sec_1_469-9 income_tax regs whether the disallowed rental real_estate loss deductions petitioners claimed for and are deductible without limitation under the passive_activity_loss rules depends on whether mr hickam8 met the definition of a real_estate_professional under sec_469 for the years at issue the court holds that neither mr hickam’s mortgage brokerage services nor his loan origination services are performed in a real_property_trade_or_business within the meaning of sec_469 that the hours he spent performing his mortgage brokerage services and his loan origination services are not included for purposes of the real_estate_professional test and that he did not meet the definition of a real_estate_professional under sec_469 for or therefore the court does not need to address the definition of material_participation set forth in sec_469 8in the case of a joint federal_income_tax return the requirements are met if either spouse separately satisfies the requirements sec_469 petitioners have conceded that mrs hickam did not engage in any services with respect to the three properties during or a mr hickam’s mortgage brokerage services and loan origination services mr hickam argues that the court should treat his mortgage brokerage services and his loan origination services as performed in real_property trades_or_businesses and any hours he spent performing those services should be included for purposes of satisfying the real_estate_professional test the court disagrees sec_469 defines a real_property_trade_or_business for purposes of the real_estate_professional test as follows c real_property_trade_or_business --for purposes of this paragraph the term real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business emphasis added mr hickam focuses on the word operation and argues that his mortgage brokerage services and his loan origination services are performed in trades_or_businesses in real_property operation because the underlying assets in both services are real_property mr hickam also argues that respondent erred in retroactively applying an irs chief_counsel_advice cca issued in to disallow petitioners’ and rental real_estate loss deductions see cca date concluding that a mortgage broker who is a broker of financial instruments is not in a real_property brokerage trade_or_business respondent contends that the statute is clear that mortgage brokerage and loan origination services are not real_property trades_or_businesses respondent further contends that the cca rather than establishing a new interpretation of the law correctly relied upon the statute mr hickam’s mortgage brokerage services and his loan origination services relate to brokering and originating residential and commercial loans and not to the operation or brokerage of real_property the court holds that neither mr hickam’s mortgage brokerage services and his loan origination services constitute real_property trades_or_businesses for purposes of sec_469 the court’s holding is based on its interpretation of sec_469 and not on the cca mr hickam’s argument that his mortgage brokerage services and his loan origination services are performed in trades_or_businesses in real_property operation because the underlying assets are real_property is too attenuated his argument ignores the words real_property that precede the specific activities listed in the statute those words modify each of those activities including operation although the loans he brokered and originated were secured_by real_property mr hickam’s mortgage brokerage services and his loan origination services did not involve operating the real properties that secured those loans further while mr hickam’s mortgage brokerage services constitute a brokerage trade_or_business they does not constitute a real_property brokerage trade_or_business mr hickam did not broker real_estate during either year at issue rather he brokered loans between buyers and financial institutions the legislative_history of the statute supports the consequence of this distinction congress considered including finance operations in the activities listed in sec_469 but specifically did not do so see h_r 103d cong sec h_r 102d cong s 102d cong h_r 101st cong s 101st cong mr hickam relies on perez v commissioner tcmemo_2010_232 tax ct memo lexi sec_270 to argue that a loan agent qualifies as a real_estate_professional and therefore a mortgage broker qualifies as a real_estate_professional mr hickam’s reliance on perez is misplaced in perez the taxpayer was a self- employed real_estate loan agent and broker for the year at issue and reported her income and deductions in a schedule c profit or loss from business id tax ct memo lexi sec_270 at she also owned three residential real_estate properties independent of her profession as a real_estate loan agent and broker id she deducted a loss from the three residential rental properties in a schedule e id the parties in that case agreed that during the tax_year at issue the taxpayer was a real_estate_professional under sec_469 with respect to the three residential rental properties she owned independent of being a real_estate loan agent and broker id as a result the court was asked to decide whether the taxpayer was subject_to and had to satisfy the material_participation requirement set forth in sec_469 id at the court did not consider whether the taxpayer’s services as a real_estate loan agent and broker constituted a real_property_trade_or_business for purposes of sec_469 because the parties had agreed on that issue see id at in this case the parties have not agreed and the court must consider the issue perez does not support petitioners’ argument mr hickam neither operated real_property nor brokered real_property as part of his mortgage brokerage services and his loan origination services accordingly the court holds that neither service constitutes a real_property_trade_or_business b mr hickam’s qualification as a real_estate_professional to qualify as a real_estate_professional a taxpayer must own at least one interest in rental real_estate and meet both tests under sec_469 the 9in applying the two tests the taxpayer may elect to treat all interests in rental real_estate as one activity sec_469 flush language petitioners continued first test requires that more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates sec_469 the second test requires that the taxpayer perform more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 failure to satisfy either test for or means for the corresponding year that mr hickam was not a real_estate_professional and that the losses from mr hickam’s rental real_estate activity are not deductible under the sec_469 exception to the passive_activity_loss limitations on the basis of the record the court determines that mr hickam’s rental real_estate activity with respect to the three properties constituted a real_property_trade_or_business for and see sec_469 however petitioners have failed to prove how much time mr hickam spent on his rental real_estate activity during and continued elected with their tax_return to treat the three properties as one activity for see sec_1_469-9 income_tax regs this election is binding for the taxable_year in which it is made and for all future years the election was also effective for see id therefore the court applies the tests under sec_469 to mr hickam’s combined rental_real_estate_activities for the three properties to satisfy the first test under sec_469 petitioners have to prove how much time mr hickam spent on his mortgage brokerage services and his loan origination services--his other personal service trades or businesses--in and to satisfy the second test petitioners have to prove that mr hickam performed more than hours of services in and in real_property trades_or_businesses in which he materially participated the court holds that petitioners have not met their burden of proving that mr hickam satisfied the two tests under sec_469 to meet the definition of a real_estate_professional for or a taxpayer may use any reasonable means to establish his hours of participation sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means id reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id the court has observed that the regulations concerning the records to be maintained by taxpayers by no means allow a postevent ‘ballpark guesstimate’ carlstedt v commissioner tcmemo_1997_331 tax ct memo lexis at citing speer v commissioner t c memo using the log and the calendars mr hickam testified that he had performed big_number and big_number hours of services in and respectively with respect to his mortgage brokerage services and his loan origination services and and hours of services in and respectively with respect to the three properties mr hickam began reconstructing the hours of services he performed with respect to the mortgage brokerage services and the loan origination services and the three properties after hi sec_2011 and sec_2012 tax returns were audited he prepared the log and the calendars in response to the audit mr hickam testified that he had created the log and the calendars using leases bank statements checkbooks bills and receipts to reconstruct the amount of time he spent leasing operating and maintaining the three properties but he did not present any of this corroborating evidence at trial mr hickam also testified that his accountant had suggested he estimate the amount of time for each activity performed to prepare the log and the calendars according to respondent the log and the calendars are not reliable and therefore do not establish the amount of time mr hickam dedicated to his mortgage brokerage services and his loan origination services or the three properties the court agrees with respondent and does not find the log or the calendars to be reliable they were prepared well after the years at issue with vague nondescriptive entries and ballpark estimates of the time dedicated to the three properties petitioners did not provide any other credible evidence10 to support mr hickam’s testimony that he had performed big_number hours and big_number hours of services in and respectively with respect to his mortgage brokerage services and his loan origination services and and hours of services in and respectively with respect to the three properties a taxpayer’s uncorroborated testimony need not be relied upon bailey v commissioner tcmemo_2001_296 tax ct memo lexi sec_332 at the court is not required to accept unverified testimony of taxpayers in the absence of adequate documentation see eg lum v commissioner tcmemo_2012_103 tax ct memo lexi sec_102 at estate of stangeland v commissioner tcmemo_2010_185 tax ct memo lexi sec_221 at 10even though the parties stipulated leases for the units in the del mar property the leases did not provide any indication of the amount of time mr hickam devoted to the respective units listed for the property while the court believes that mr hickam dedicated time to his mortgage brokerage services his loan origination services and the three properties during the years at issue he did not persuade the court that the amount of time he listed on the log and the calendars accurately represented his hours of services for or petitioners have failed to sustain their burden of proving that mr hickam was a real_estate_professional for or accordingly petitioners may not deduct the rental real_estate losses claimed on their or tax_return under the real_estate_professional exception provided under sec_469 iii sec_6662 accuracy-related_penalties respondent determined accuracy-related_penalties for and because petitioners’ underpayments were due to substantial understatements of income_tax or negligence or disregard of rules and regulations sec_6662 and b and only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs nevertheless the court considers both grounds for imposition of the penalty under sec_7491 the commissioner bears the burden of production with regard to the liability of individuals for penalties see 116_tc_438 to meet that burden the commissioner must produce sufficient evidence to show that it is appropriate to impose the accuracy-related_penalty see id as explained below the court concludes that respondent has met his burden of production with respect to a substantial_understatement_of_income_tax under sec_6662 or in the alternative with respect to negligence or disregard of rules or regulations under sec_6662 and b for and once the commissioner meets his burden of production a taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 higbee v commissioner t c pincite sec_1_6664-4 income_tax regs as explained below petitioners provided persuasive evidence that they acted with reasonable_cause and in good_faith with respect to the underpayment_of_tax for and a substantial_understatement the court has sustained the disallowed deductions in the notice_of_deficiency for and the result is a substantial_understatement_of_income_tax for and an understatement means the excess of the amount of the tax required to be shown on the tax_return over the amount of tax that is shown on the tax_return reduced by any rebate sec_6662 there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 petitioners’ tax_return showed a tax of dollar_figure respondent determined the amount of tax required to be shown on petitioners’ tax_return was dollar_figure thus the understatement_of_tax that respondent determined for was dollar_figure that amount exceeds dollar_figure which is greater than dollar_figure of the tax required to be shown on petitioners’ tax_return petitioners’ tax_return showed a tax of dollar_figure respondent determined the amount of tax required to be shown on petitioners’ tax_return was dollar_figure thus the understatement_of_tax that respondent determined for was dollar_figure that amount exceeds dollar_figure of the tax required to be shown on petitioners’ tax_return which is greater than dollar_figure therefore petitioners have substantially understated their income_tax for and and are liable for the accuracy-related_penalties under sec_6662 and b for and b negligence or disregard of rules or regulations the accuracy-related_penalty may also be imposed under sec_6662 because of negligence or disregard of rules or regulations sec_6662 in the alternative petitioners are liable for the accuracy-related_penalties for and because they were negligent and disregarded rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 see higbee v commissioner t c pincite respondent has met his burden of production with respect to petitioners’ negligence and disregard of rules or regulations because mr hickam failed to maintain adequate_records to substantiate the rental real_estate loss item underlying the deduction for or c reasonable_cause for the underpayment_of_tax a penalty will not be imposed under sec_6662 however if a taxpayer establishes that he or she acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1 b income_tax regs see higbee v commissioner t c pincite relevant facts and circumstances for the court to consider include the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs petitioners argued that they relied in good_faith on their accountant’s recommendation and that this reliance was reasonable_cause for their underpayment_of_tax for and the question of whether mr hickam was a real_estate_professional was partially resolved on technical grounds--whether his mortgage brokerage services and loan origination services constituted real_property trades_or_businesses under sec_469 although the court found that neither service constituted a real_property_trade_or_business and notwithstanding his failure to maintain adequate_records the court finds that mr hickam acted reasonably and in good_faith in taking that position for the years at issue petitioners are therefore not liable for a sec_6662 accuracy-related_penalty for or the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the sec_6662 penalties
